Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant's election with traverse of Group I and species (F protein, M2 protein, N nucleoprotein; HE2 region; enhanced human CMV; post transcriptional regulatory element) in the reply filed on 9/8/2022 is acknowledged.
The traversal is on the ground(s) that: the claims of Group II are directed to methods of using the products of Group I. 
This is not found persuasive because: as indicated in the Restriction Action issued 7/11/2022, the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.2 because, under PCT Rule 13.2, they lack the same or corresponding special technical features; the common technical feature is a simian adenoviral vector comprising two expression cassettes, wherein each expression cassette comprises a transgene and a promoter, wherein the first expression cassette is inserted in the E1 region of the simian adenoviral vector, and the second expression cassette is inserted in a region of the adenoviral vector that is compatible with vector replication and wherein the transgene of the first and second expression cassettes comprise a respiratory syncytial virus antigen; the invention of Groups I and II shall not be considered novel under PCT Article 33(2) as being anticipated by prior art Gall et al. (WO2012021730A2, cited in the IDS submitted on 4/15/2020) for the reasons as indicated; therefore, no special technical feature exists for Groups I-II as defined by PCT Rule 13.2 because it does not define a contribution over the prior art; because the technical feature of Groups I-II is not a special technical feature, unity of invention is lacking.
The requirement is still deemed proper and is therefore made FINAL.
Claims 32, 33, 46, 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/8/2022.
Claims 28-31, 34-45 are under consideration. 

Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 4/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 28, 30, 35, 36, 41, 42, 45 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gall et al. (WO2012021730A2)(cited in applicant’s IDS submitted 4/15/2020).
See claims 28-30, 35, 36, 41, 42, 45 as submitted 4/15/2020.
Gall et al. teaches: simian adenoviral vector (abstract)(as recited in claims 28, 36); chimpanzee (p. 20)(as recited in claim 35); E1/E3 deficient vectors (pp. 24-25); wherein E2, E4 are replication essential gene functions (interpreted as compatible with vector replication)(as recited in claim 28); E1, E2, E3 deficient vector (p. 25); replacing regions such as E1 with transgene expression cassette (Fig. 3)(as recited in claim 28); wherein heterologous antigen, RSV, may be inserted in vectors at location of E1 deletion (p. 18); promoter (p. 25)(as recited in claim 28); different promoters (p. 25)(as recited in claim 41); two or more different RSV antigens (p. 25)(interpreted as reading on transgene)(as recited in claim 28); F protein (p. 4)(as recited in claim 30); wherein by removing for example E1, E3, E4 regions, the resulting vector is able to accept inserts of nucleic acid sequences (p. 24); expressing in mammalian host (p. 31)(as recited in claim 42); composition (p. 40)(as recited in claim 45).
Thus, Gall et al. anticipates or renders obvious the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. as applied to claims 28, 30, 35, 36, 41, 42, 45 above, and further in view of Toussaint et al. (WO2015189425)(See PTO-892: Notice of References Cited).
See claim 29 as submitted 4/15/2020.
See the teachings of Gall et al. above.
Gall et al. does not teach wherein the respiratory syncytial antigen is selected from one or more of the fusion (F) protein, the matrix (M2) protein and the nucleoprotein (N).
Toussaint et al. teaches: wherein immunogenic component can contain a plurality of antigens (RSV) [027]; wherein nucleic acid can be viral vector, including adenovirus [029, 085]; ChAd155 [093]; wherein adenoviral vectors can have functional E1 deletions [096]; as well as functional deletions in other genes [096, 098]; E1 and E3 deletions [096]; including wherein second component (nucleic acid component) encodes RSV F antigen and RSV M and N antigens [0103]; antigens M2 [023].
One of ordinary skill in the art would have been motivated to use antigens as taught by Toussaint et al. with the vector as taught by Gall et al. Gall et al. teaches use of adenovirus vector and RSV antigen and Toussaint et al., which also teaches use of adenovirus vector and RSV antigen, teaches such RSV antigens (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using antigens as taught by Toussaint et al. with the vector as taught by Gall et al. There would have been a reasonable expectation of success given the underlying materials (RSV antigens as taught by Gall et al. and Toussaint et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

5. Claims 31, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. as applied to claims 28, 30, 35, 36, 41, 42, 45 above, and further in view of Jin et al. (“Identification of Novel Insertion Sites in the Ad5 Genome That Utilize the Ad Splicing Machinery for Therapeutic Gene Expression,” Molecular Therapy, Vol. 12, No. 6: 1052-1063 (2005))(See PTO-892: Notice of References Cited).
See claims 31, 34 as submitted 4/15/2020.
See the teachings of Gall et al. above.
Gao et al. does not teach: HE2 region.
Jin et al. teaches: transgene expression (abstract); using adenovirus (abstract); sites in the genome for transgene expression and maintaining replication capacity (abstract); including identification of novel transgene insertion sites that do not adversely affect viral replication and potency (p. 1060); including permissible Ad5 insertion sites (Table 1); including between end of ITR and cap site of E4 mRNA (Table 1)(interpreted as also reading upon HE2 region as recited in claims 31, 34).
One of ordinary skill in the art would have been motivated to use insertion site between end of ITR and cap site of E4 mRNA as taught by Jin et al. with the vector as taught by Gall et al. Gall et al. teaches adenovirus vectors for transgene expression and insertion into sites that do not affect replication, and Jin et al., which also teaches adenovirus vectors for transgene expression and insertion into sites that do not affect replication, teaches between end of ITR and cap site of E4 mRNA as such an insertion site (See MPEP 2144.06: Substituting equivalents known for the same purpose; see also MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" — choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; ... (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.). In this case, Jin et al. also teaches or suggests prior art elements to yield predictable results; substitution of one known element for another to obtain predictable results; as well as a finite number of identified predictable solutions obvious to try; as well as teaching or suggestion or motivation to use such sites.
One of ordinary skill in the art would have had a reasonable expectation of success for using insertion site between end of ITR and cap site of E4 mRNA as taught by Jin et al. with the vector as taught by Gall et al. There would have been a reasonable expectation of success given the underlying materials (adenovirus vectors as taught by Gall et al. and Jin et al.) and methods (transgene expression using insertion loci in adenovirus vectors as taught by Gall et al. and Jin et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6. Claims 43, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. as applied to claims 28, 30, 35, 36, 41, 42, 45 above, and further in view of Lowenstein et al. (US20100143304)(See PTO-892: Notice of References Cited).
See claims 43, 44 as submitted 4/15/2020.
See the teachings of Gao et al. above.
Gao et al. does not teach WHPRE.
Lowenstein et al. teaches: adenovirus vectors for transgene expression (abstract); wherein WPRE increased transgene expression when used with hCMV promoter [0064].
One of ordinary skill in the art would have been motivated to use element as taught by Lowenstein et al. in cassettes (such as the first and second) in vector as taught by Gall et al. Gall et al. teaches adenovirus vectors comprising expression cassettes, and Lowenstein et al., which also teaches adenovirus vectors, teaches the advantage of using additional components such as WPRE for enhancing transgene expression (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using element as taught by Lowenstein et al. in a cassette (such as the first and second) in vector as taught by Gall et al. There would have been a reasonable expectation of success given the underlying materials (adenovirus vectors as taught by Gall et al. and Lowenstein et al.) and methods (transgene expression using adenovirus vectors as taught by Gall et al. and Lowenstein et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. Claims 28, 31, 34-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 27, 31-42 of copending Application No. 16/756377.
See claims 28, 31, 34-45 as submitted 4/15/2020.
Claims 23, 27, 31-42 of copending Application No. 16/756377 recite a simian ChAd155 adenoviral vector comprising two expression cassettes, wherein each expression cassette comprises a transgene and a promoter, wherein the first expression cassette is inserted in the El region of the simian ChAd155 adenoviral vector, and the second expression cassette is inserted in the HE1 region of the ChAd155 adenoviral vector, and wherein the transgene 
in the first expression cassette and the transgene in the second expression cassette are each an 
respiratory syncytial virus (RSV) gene; HE2; hCMV; SEQ ID NO: 6; different promoters; infecting mammalian cell; WHPRE; composition; method of administering. It is asserted that method of administering product renders the product obvious.
Further, claims 33-35 of copending Application No. 16/756377 recite SEQ ID NO: 6, which has 100% identity with instant SEQ ID NO: 6 (See Result 2 of STIC Sequence Search Result 20220927_002256_us-16-756-380-6.rnpbm in SCORE).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 28, 31, 34-45 and claims 23, 27, 31-42 of copending Application No. 16/756377 recite a simian adenoviral vector comprising two expression cassettes, wherein each expression cassette comprises a transgene and a promoter, wherein the first expression cassette is inserted in the El region of the simian adenoviral vector, and the second expression cassette is inserted in a region of the adenoviral vector that is compatible with vector replication and wherein the transgene of the first and second expression cassettes comprise a respiratory syncytial virus antigen; HE2; chimpanzee vector; hCMV; SEQ ID NO: 6; different promoters; WHPRE.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8. Claims 29, 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 27, 31-42 of copending Application No. 16/756377 as applied to claims 28, 31, 34-45 above and further in view of Toussaint et al. (cited above).
See claims 29, 30 as submitted 4/15/2020.
See the recitations of claims 23, 27, 31-42 of copending Application No. 16/756377 above.
Claims 23, 27, 31-42 of copending Application No. 16/756377 do not recite wherein the respiratory syncytial antigen is selected from one or more of the fusion (F) protein, the attachment (G) protein, the matrix (M2) protein and the nucleoprotein (N).
See the teachings of Toussaint et al. above. 
One of ordinary skill in the art would have been motivated to use antigens as taught by Toussaint et al. with the vector as recited in claims 23, 27, 31-42 of copending Application No. 16/756377. Claims 23, 27, 31-42 of copending Application No. 16/756377 recite use of adenovirus vector and RSV antigen and Toussaint et al., which also teaches use of adenovirus vector and RSV antigen, teaches such RSV antigens (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using antigens as taught by Toussaint et al. with the vector as recited in claims 23, 27, 31-42 of copending Application No. 16/756377. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	9. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648